UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1393


In Re:   JEFFREY L. PHIFER,

                Petitioner.




     On Petition for Writ of Mandamus.      (5:11-cv-00029-RJC)


Submitted:   June 15, 2011                   Decided:   June 28, 2011


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey L. Phifer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey L. Phifer petitions for a writ of mandamus,

alleging defendants         have     failed      to    timely    respond     to    his    42

U.S.C. § 1983 (2006) complaint.                  He seeks an order from this

court directing the district court to order a response.                           We find

there   has    been    no       undue    delay    in    the     management        of    this

litigation     by   the    district      court.        Accordingly,     we    deny       the

mandamus petition.          We dispense with oral argument because the

facts   and    legal   contentions         are    adequately      presented        in    the

materials     before      the    court    and    argument       would   not       aid    the

decisional process.

                                                                     PETITION DENIED




                                            2